DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 4/6/22. Previously filed ODP rejection has been withdrawn. Claim 1 has been amended. Claims 1-12 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolk USPA_20130170218_A1.
1.	Regarding Claims 1, 3, and 4, Wolk discloses an exemplary illumination device (Title; corresponding to claimed optical device of instant Claim 10) comprising: a lightguide (element 603; corresponds to claimed first optical film),  a viscoelastic layer (element 604) that can be a pressure sensitive adhesive (Abstract) (corresponds to claimed first adhesive sheet), a nanovoided polymeric layer (605) that can have a refractive index of 1.25 or less (paragraphs 0130, 0134) (corresponds to claimed low refractive index void-containing layer), followed by an additional layer (element 609) (Fig. 6 and paragraphs 0153, 0158, 0159, 0172, 0178) that can correspond to the claimed indirect, other component that is not a base or an optical functional layer of instant Claim 1, and finally an adhesive layer (element 610) that can correspond to the claimed second pressure-sensitive adhesive (Fig. 6 and paragraph 0072). Wolk also discloses that said corresponding adhesive layers can have an optional release liner used to protect the adhesive layer (paragraph 0006) wherein said release liner can be made of silicone coating on a PET film (paragraph 0173) thereby corresponding to Applicants’ claimed separator. Furthermore, Wolk discloses that other layers can be directly laminated instead of indirectly (paragraph 0187). Finally, Wolk discloses the thickness of its nanovoided polymeric layer (corresponds to claimed low refractive index void-containing layer) can have a thickness ranging from 1 micron to including 5 microns (1000 to 5000 nm) (paragraph 0136), thereby meeting Applicants’ claimed range in instant Claim 1.
2.	Regarding Claim 2, Wolk discloses that said nanovoided polymeric layer (corresponds to claimed low refractive index void-containing layer) is sufficiently thick, and the nanovoids are sufficiently small, the layer can have an effective permittivity (paragraph 0133) and sufficiently thick so that the layer can have an effective index of refraction and can be as low as 1 micron (paragraph 0136); while said additional layer (corresponds to claimed second adhesive layer) as well as said viscoelastic layer (corresponds to claimed first adhesive layer) can have thicknesses as great as 1000 mil each so long as the optical article can function as desired (paragraphs 0052, 0174). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
3.	Regarding Claim 10, Wolk discloses that said nanovoided polymeric layer (corresponds to claimed low-refractive index layer) is formed by coating a solvent-containing polymeric or pre-polymeric solution on a substrate, followed by evaporation of the solvent under controlled conditions (corresponds to claimed drying) (paragraph 0144).
4.	Regarding Claim 12, Wolk discloses thicknesses ranges for its said adhesive layers (paragraphs 0052, 0174) that can have significantly greater thicknesses than said nanovoided polymeric layer (corresponds to claimed low refractive index void-containing layer) (paragraph 0136). Wolk discloses that “The thickness of the viscoelastic layer (corresponds to claimed adhesive layer) is not particularly limited as long as the optical article can function as desired. The thickness of the viscoelastic layer may be selected based on or in conjunction with the layer, the light emitting layer, and/or the light source. The thickness of the viscoelastic layer may be limited by the overall thickness of the article in which the optical article is used” (paragraph 0129). Thus, it would be expected for one of ordinary skill in the art to know how to vary the thickness based on end-user specs of the final product. Applicants have not indicated how the currently claimed thickness ranges results in unexpected and surprising properties.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolk USPA_20130170218_A1, as applied to Claim 1, and in view of Wheatley USPA_20160116664_A1.
5.	Regarding Claim 11, Wolk does not disclose the claimed second optical functional layer.
6.	Wheatley discloses an optical construction incorporation a light guide (corresponds to first optical functional layer) followed by an adhesive layer, followed by a low reflective index film (corresponds to low refractive index layer) (Title), followed by an adhesive layer, and finally followed by a light redirecting film (paragraph 0060 and Fig. 1C). Wheatley discloses that such a setup provides multiple tiers of internal reflection that helps reduce exposure of light in applications involving optical and display systems that results in improvement in durability, reduction of costs, increase in efficiency, etc. (paragraphs 0049-0051).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the optical setup, of Wolk, by including a light redirection film after its corresponding second adhesive layer (element 610 in Fig. 6), as disclosed by Wheatley. One of ordinary skill in the art would have been motivated in doing so to reduce exposure of light for the advantages stated above by Wheatley.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolk USPA_20130170218_A1, as applied to Claim 1, and in view of Mitobe USPA_20130106675_A1.
8.	Regarding Claims 5, 7, and 9, Wolk does not disclose the claimed transfer film base.
9.	Mitobe discloses an optical film used in display systems (Title) comprising a low refractive index layer that can be placed onto an alicyclic film (corresponds to claimed transfer film base) followed by placement onto an adhesive and then peeled (paragraph 0233).  Mitobe discloses its invention results in reduction of interference in its optical film (paragraphs 0010, 0011).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method, of Wolk, by placing its low refractive index layer onto an alicyclic base film, as disclosed by Mitobe. One of ordinary skill in the art would have been motivated in trying this method out of a desire to reduce interferences in its optical film.
11.	Regarding Claim 6, as described above, Wolk discloses using said corresponding adhesive layers can have an optional release liner used to protect the adhesive layer (paragraph 0006) wherein said release liner can be made of silicone coating on a PET film (paragraph 0173) thereby corresponding to Applicants’ claimed separator.
12.	Regarding Claim 8, Wolk in view of Mitobe doesn’t suggest the claimed peeling force but the Examiner respectfully submits that it would be obvious to do so given that one of ordinary skill in the art would want to retain the adhesion between the corresponding separator and adhesive layer while being able to remove the corresponding transfer film base from the low refractive index layer.
Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive. 
Applicants state: “Applicant respectfully traverses the rejection. In the Advisory Action the Examiner asserts with respect to the argument that having adhesive layer 610 and 609 together is extremely irregular, that something may very well be uncommon but that is not the legal standard. Applicant respectfully disagrees. The very fact that the reference does not expressly teach an adhesive layer on an adhesive layer, and such would be understood by one skilled in the art to be extremely irregular would be considered in the totality of circumstances for the preponderance of evidence for obviousness.”
The Examiner respectfully submits that alternatively, the additional layer (element 609) (Fig. 6 and paragraphs 0153, 0158, 0159, 0172, 0178) can correspond to the claimed indirect, other component that is not a base or an optical functional layer of instant Claim 1, and finally an adhesive layer (element 610) that can correspond to the claimed second pressure-sensitive adhesive (Fig. 6 and paragraph 0072). This arrangement meets the claimed limitations of Applicants’ claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 15, 2022